JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for PUBLIC PURPOSES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for PUBLIC USES, having given due and proper notice to the Respondent herein, *74and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of the parties, and on the 13th day of December, 1902, A.D., did report to this Court, said Report being now on file, recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of $200.00, IT IS NOW, THEREFORE, ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, E. Ripley, the sum of $200.00, together with interest thereon at the rate of eight per cent (8%) per annum, from the 7th day of March in the year 1901, A.D., to the 10th day of December, 1902, A.D., amounting to $28.13, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $55.50, said sums making a total of $283.63, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment by the said Government of the said sum of $283.63, as aforesaid, the Government of the United States of America be, and the same is hereby declared, the Proprietor of ALL THAT PIECE OR PARCEL OF LAND situate in Fagatogo, in the United States Naval Station, Tutuila, and being called or known as “FALETOI”, STARTING at the southeastern corner of land “Faletoi”, property of the Government of the United States of America, acquired from one Samia, and following the eastern boundary of said land from Samia, bearing 22 degrees 45 minutes, distance 71 feet, to land of said Government, recorded in Volume 1, Folios 15, 16, 17 of the Register of Transfers of the Land Records of the United States *75Naval Station, Tutuila; thence running along the south boundary of said recorded land, bearing 301 degrees, distance 31.5 feet, to land of Fanene; thence along boundary of said land of Fanene, bearing 145 degrees 15 minutes, distance 39 feet; thence southerly, bearing 28 degrees 30 minutes, distance 36 feet, to land “Faleulu”, property of said Government; thence along northern boundary of said land “Faleulu” bearing 282 degrees 30 minutes, distance 90 feet, to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December, in the year 1902, A.D.